Citation Nr: 0410115	
Decision Date: 04/19/04    Archive Date: 04/29/04

DOCKET NO.  00-12 037A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
anxiety reaction with features of post-traumatic stress disorder 
(PTSD) and psychophysiological reactions involving 
gastrointestinal, respiratory, and skin manifestations for the 
period prior to October 28, 1994.

2.  Entitlement to an evaluation in excess of 70 percent for 
anxiety reaction with features of PTSD and psychophysiological 
reactions involving gastrointestinal, respiratory, and skin 
manifestations for the period of October 28, 1994 to January 20, 
1995. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1989 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Des Moines, Iowa (RO).  

The veteran's claims were previously before the Board, and in a 
September 2001 remand they were returned to the RO for additional 
development.  That development has been completed, and the claims 
are once again before the Board for appellate review.


FINDINGS OF FACT

1.  Prior to October 28, 1994, the veteran's anxiety reaction with 
features of PTSD and psychophysiological reactions is not shown to 
be productive of a severely impaired ability to establish and 
maintain effective or favorable relationships with people, nor is 
it manifested by psychoneurotic symptoms of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment. 

2.  From October 28, 1994 to January 20, 1995, the veteran's 
anxiety reaction with features of PTSD and psychophysiological 
reactions is not shown to be productive of adversely affected 
intimate contacts resulting in virtual isolation in the community; 
totally incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes; or an inability to obtain or retain employment.


CONCLUSIONS OF LAW

1. The schedular criteria for a rating in excess of 50 percent for 
anxiety reaction with features of PTSD and psychophysiological 
reactions, prior to October 28, 1994, have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.132, 
Diagnostic Code 9400 (1989).  

2. The schedular criteria for a rating in excess of 70 percent for 
anxiety reaction with features of PTSD and psychophysiological 
reactions, from October 28, 1994 to January 20, 1995, have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9400 (1989).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Procedural Background

The Board notes that the RO granted service connection for 
dermographism with anxiety reaction in July 1969.  On February 6, 
1989, the veteran filed a claim seeking an evaluation in excess of 
10 percent for this condition.  A March 1989 rating decision 
continued the 10 percent evaluation and recharacterized the 
disability as anxiety reaction with psychophysiological reaction.  
The veteran perfected an appeal by submitting a notice of 
disagreement in July 1989, and after a statement of the case was 
issued in September 1989, a VA Form 9 (Appeal to Board of 
Veterans' Appeals) in February 1990.  In his VA Form 9, the 
veteran requested a 40 percent disability evaluation although he 
clearly indicated that he was not familiar with the VA Rating 
Schedule.  It is not clear from his statement that his appeal 
would thus, be satisfied with a 40 percent rating.

A hearing officer at the RO issued a decision in April 1990 which 
granted an increased evaluation to 30 percent, effective March 1, 
1989.  Rather than sending the case to the Board for appellate 
review, however, the RO stated that it was withdrawing the 
veteran's notice of disagreement since all benefits sought had 
been granted.  This action, however, was in violation of 38 C.F.R. 
§ 19.125(c) (1990) (currently redesignated as 38 C.F.R. § 
20.204(c) (2003)), which states that the agency or original 
jurisdiction may not withdraw a notice of disagreement or a 
substantive appeal after filing of either or both. 

Thereafter, the veteran filed subsequent claims for increased 
evaluations for his disability which has been recharacterized as 
anxiety reaction with features of PTSD and psychophysiological 
reactions involving gastrointestinal, respiratory and skin 
manifestations.  A February 1995 rating decision granted an 
increased evaluation to 50 percent, effective December 30, 1994.  
However, a July 1995 rating decision granted a 100 percent 
evaluation retroactive to February 13, 1995.

In April 2000, the veteran filed a claim for an effective date 
prior to February 13, 1995, for the grant of a 100 percent 
evaluation for PTSD with psychophysiological reactions involving 
gastrointestinal, respiratory and skin manifestations.  In a May 
2000 rating decision, the RO denied the veteran's claim.  The 
veteran appealed that decision.  It was during the course of that 
appeal that the RO determined that an error had been made in April 
1990.  In an August 2000 decision, a hearing officer found that 
the veteran's appeal of the March 1989 rating decision was still 
active.  The hearing officer then evaluated the veteran's 
disability since his claim was initially filed in February 1989.  
The hearing officer assigned a 70 percent evaluation from October 
28, 1994, and a 100 percent evaluation from February 13, 1995.  In 
a supplemental statement of the case issued in October 2000, the 
RO assigned the 50 percent evaluation retroactive to February 2, 
1989.  In June 2003, the RO made the veteran's 100 percent 
disability rating effective on January 20, 1995.  

Based on the foregoing, the issues currently before the Board are: 
(1) entitlement to an evaluation in excess of 50 percent for 
anxiety reaction with features of PTSD and psychophysiological 
reactions involving gastrointestinal, respiratory and skin 
manifestations for the period prior to October 28, 1994, and (2) 
entitlement to an evaluation in excess of 70 percent for anxiety 
reaction with features of PTSD and psychophysiological reactions 
involving gastrointestinal, respiratory and skin manifestations 
for the period from October 28, 1994 to January 20, 1995.  The 
Board notes that since this disability has been assigned a 100 
percent evaluation from January 20, 1995, evidence dated after 
January 20, 1995 need not be considered.  However, the veteran's 
testimony presented at two personal hearings held in July 2000 and 
June 2001 should be considered, as it relates to the relevant 
periods of time under consideration in this appeal.

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (VCAA) [codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, 5107].  The VCAA eliminated the former 
statutory requirement that claims be well grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.   See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Regulations implementing the VCAA have been enacted.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The VCAA requires VA to notify the claimant and the claimant's 
representative, if any, of any information and any medical or lay 
evidence not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

The veteran was informed in March 1989 and May 2000 letters and 
rating decisions of the evidence needed to substantiate his 
claims, and he was provided an opportunity to submit such 
evidence.  Moreover, in a May 2000 statement of the case and 
supplemental statements of the case issued in August 2000, October 
2000, June 2003, and September 2003, the RO notified the veteran 
of regulations pertinent to increased rating claims, informed him 
of the reasons why his claims had been denied, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  

In a June 2003 letter, the veteran was informed of VA's duty to 
obtain evidence on his behalf.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request other 
relevant records held by any Federal agency or department.  In 
turn, the veteran was informed of his duty to provide VA with 
enough information to identify and locate other existing records, 
i.e., names of persons, agencies, or companies that hold relevant 
medical records, addresses of these individuals, and the dates 
that such treatment was received. 

The VCAA provides that VA shall make reasonable efforts to assist 
in obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Private 
treatment reports have been received, as have VA outpatient, 
inpatient, and examination reports.  

The United States Court of Appeals for Veteran Claims (Court) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (RO or AOJ) decision on a claim 
for VA benefits.  In this case, the initial RO decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to cases 
where the initial RO decision was made prior to the enactment of 
the VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that any 
defect with respect to the VCAA notice requirement in this case 
was harmless error for the reasons specified below.  

In the present case, a substantially complete application was 
received  in February 1989.  Thereafter, in March 1989 and May 
2000 rating decisions, the veteran's claim was denied.  Only after 
those rating actions were promulgated did the RO, in June 2003, 
provide notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need for 
the claimant to submit any evidence in his possession that 
pertains to the claim. 

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial RO adjudication denying his claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable RO determination, i.e., a denial of the claim, 
would largely nullify the purpose of the notice and, as such, 
prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 422.  On the other hand, the Court acknowledged that 
the Secretary could show that the lack of a pre-RO decision notice 
was not prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the RO provide a pre-initial adjudication 
notice.  The only way the RO could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to nullify 
the notice of disagreement and substantive appeal that were filed 
by the appellant to perfect the appeal to the Board.  This would 
be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C.A. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing the RO determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis and 
without providing any deference to the RO's decision.  As provided 
by 38 U.S.C.A. § 7104(a), all questions in a matter which under 38 
U.S.C.A. § 511(a) are subject to decision by the Secretary shall 
be subject to one review on appeal to the Secretary, and such 
final decisions are made by the Board.  Because the Board makes 
the final decision on behalf of the Secretary with respect to 
claims for veterans benefits, it is entirely appropriate for the 
Board to consider whether the failure to provide a pre-RO initial 
adjudication constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by the 
appellate decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. § 
20.1104.  There simply is no "adverse determination," as discussed 
by the Court in Pelegrini, for the appellant to overcome.  See 
Pelegrini, 17 Vet. App. at 422.  Similarly, a claimant is not 
compelled under 38 U.S.C.A. § 5108 to proffer new and material 
evidence simply because an RO decision is appealed to the Board.  
Rather, it is only after a decision of either the RO or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in June 2003 was not given prior to 
the first RO adjudication of the claim, the notice was provided by 
the RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the case was 
readjudicated and the September 2003 supplemental statement of the 
case provided to the veteran.  The claimant has been provided with 
every opportunity to submit evidence and argument in support of 
his claim, and to respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant. 

The Board thus finds that VA has done everything reasonably 
possible to assist the appellant.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements in 
the law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to be 
avoided).  VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  

B.  Legal Analysis

The Board has reviewed all the evidence of record, including but 
not limited to the veteran's contentions, particularly those given 
at the July 2000 and June 2001 personal hearings; lay statements; 
private treatment records; and VA outpatient, inpatient, and 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, it is 
not required to discuss each and every piece of evidence in a 
case.  The relevant evidence including that submitted by the 
veteran will be summarized where appropriate.  

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2003).  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the criteria 
for the higher rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2003).  In 
addition, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  See 38 C.F.R. § 4.1 (2003).  Finally, in cases where 
entitlement to compensation has already been established, and an 
increase in the disability rating is at issue, the present level 
of disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran was assigned a 50 percent disability rating for 
anxiety reaction with features of PTSD and psychophysiological 
reactions for the period prior to October 28, 1994, and a 70 
percent disability rating from October 28, 1994 to January 20, 
1995.  Following January 20, 1995, the veteran's disability has 
been rated as 100 percent disabling.  The veteran now contends 
that his disorder was more severe prior to January 20, 1995, and 
he has appealed for increased ratings.  

Under prior law, a 50 percent disability rating was assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  See 38 C.F.R. § 4.132, Diagnostic Code 
9400 (1989).

A 70 percent disability rating was warranted when the ability to 
establish and maintain effective or favorable relationships with 
people was severely impaired.  The psychoneurotic symptoms had to 
be of such severity and persistence that there was severe 
impairment in the ability to obtain or retain employment.  Id.

A 100 percent (total) disability rating was assigned under the 
former criteria: (1) where the attitudes of all contacts except 
the most intimate were so adversely affected as to result in 
virtual isolation in the community, (2) where there existed 
totally incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or (3) where 
the individual was demonstrably unable to obtain or retain 
employment.  Id.  Each of the above three criteria provide an 
independent basis for granting a 100 percent schedular evaluation 
for PTSD.  See Johnson v. Brown, 7 Vet. App. 95, 97, 99 (1994).

At the time the veteran's original claim was filed, psychological 
factors affecting a skin condition, a gastrointestinal condition, 
and a respiratory condition were also evaluated under 38 C.F.R. § 
4.132, Diagnostic Codes 9500, 9502, 9506.  Note (1) following 
these code provisions indicated that a diagnosis of a 
psychological disorder affecting physical condition must be 
established on specific distinctive findings characteristic of 
such disturbance and not merely by exclusion of organic disease.  
If a diagnosis of a psychological disorder is found by the rating 
board to be inadequately supported by findings, the report of 
examination will be returned.  Note (2) indicated that when two 
diagnoses, one organic and the other psychological or 
psychoneurotic, are presented covering the organic and psychiatric 
aspects of a single disability entity, only one percentage 
evaluation will be assigned under the appropriate diagnostic code 
determined by the rating board to represent the major degree of 
disability.  When the diagnosis of the same disability is changed 
from an organic one to one in the psychological or psychoneurotic 
categories, the condition is rated under the new diagnosis.  See 
38 C.F.R. § 4.132, Notes (1) & (2).  

Looking at all of the medical evidence of record, the Board 
concludes that the RO was correct in determining that the dominant 
manifestations of the veteran's disorder have consistently been 
psychological complaints, diagnosed as anxiety reaction with 
features of PTSD.  The veteran has had only intermittent 
complaints involving gastrointestinal, respiratory, and skin 
disorders, and he does not seek treatment for these complaints on 
a regular basis.  Therefore, the Board will determine the 
appropriate disability rating for his service-connected anxiety 
reaction with PTSD and psychophysiological reactions involving 
gastrointestinal, respiratory, and skin manifestations according 
to the more disabling psychiatric  manifestations as they 
represent the major degree of disability.

During the course of this appeal, VA issued new regulations for 
the evaluation of psychiatric disabilities, effective November 7, 
1996.  See 61 Fed. Reg. 52695-52702 (1996).  The effective date 
rule established by 38 U.S.C.A. § 5100(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  In this case, as the 
veteran has been awarded a 100 percent evaluation from January 20, 
1995, the Board need not consider the revised criteria.  See 
VAOPGCPREC 3-00; see also Rhodan v. West, 12 Vet. App. 55, 57 
(1998).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in resolving 
each such issue shall be given to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited 
therein (holding that the Board has the duty to assess the 
credibility and weight to be given to the evidence).  The Board 
may not base a decision on its own unsubstantiated medical 
conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

1. Evaluation prior to October 28, 1994

After a complete review of the claims file and considering all the 
evidence of record, the Board finds that an evaluation in excess 
of 50 percent is not warranted for anxiety reaction with features 
of PTSD and psychophysiological reactions for the period prior to 
October 28, 1994.  

Group therapy records from the Vet Center dated 1988 to 1994 
reflect that the veteran discussed the relationship with his wife, 
trauma experienced in Vietnam, and anger in relation to his job 
performance.  In February 1990, it was noted that the veteran was 
"doing well" and contributed a lot to the discussions.  In June 
1990, he was noted as making progress in dealing with his anger, 
and in August 1990, he asserted that he would return to group 
therapy only as needed.  During several subsequent sessions the 
veteran reportedly helped other veterans in dealing with their 
issues.  In July 1991, he asserted that his marriage had "never 
been better," but that depression would "knock him down." 

At his March 1989 VA examination, the veteran denied having 
depression and stated that he had a good sleep pattern with few, 
if any, nightmares or dreams relating to active service.  He 
described himself as being within a normal emotional range and 
asserted that his marital discord may not be related to service.  
The examiner commented that the veteran had overcome most all of 
the characteristics associated with PTSD.  He also noted that the 
veteran had been successful in his vocation, as he had been a 
respiratory therapist for the prior 14 years.  He was ultimately 
diagnosed with an anxiety disorder and given a Global Assessment 
of Functioning score (GAF) of 70.  A separate December 1989 VA 
examination report noted that the veteran had good common sense, 
judgment, honesty, an excellent memory, and an active mind.  He 
was also reportedly cooperative and socially appropriate.  The 
examiner asserted that the veteran was employable and competent to 
handle funds.  He was given a GAF of 65.

A December 1989 Vet Center report indicated that the veteran 
appeared to be more stable than he actually was.  

Employment records from Iowa Lutheran Hospital dated March 1990 to 
October 1994 reflect that the veteran received generally positive 
reviews on his performance reports.  In March 1991, it was noted 
that he had excellent clinical and technical skills and worked 
very well with patients and physicians.  It was also noted that he 
was very cooperative.  A performance improvement plan dated in 
March 1992 stated that when the veteran had problems with other 
hospital workers, he needed to vent anger in appropriate ways and 
to work with department heads if needed.  

Treatment records dated February 1994 to April 1994 note the 
veteran complained of vague and unusual things going on with him.  
He reported having poor concentration, muscular aches, and 
increased fatigue that he considered to be part of his PTSD.  In 
April 1994, it was noted that the veteran was improving with his 
depression.  

VA outpatient treatment records reflect that in February 1994 the 
veteran had PTSD with somatic complaints.  The examiner noted that 
many of his complaints related to classic depression.  In April 
1994, it was noted that the veteran's depression was improving.  

At his July 2000 personal hearing, the veteran asserted that he 
had a series of jobs beginning in 1970.  He contended that he was 
unable to keep a job, no matter how hard he tried, because he did 
not think his supervisors were very smart or worth working for. 

A June 2002 letter from S.L.G., Ph.D., indicated that he had 
treated the veteran in the late 1980s.  He recalled seeing the 
veteran for a period between 9 months and two years.  At that 
time, the veteran was having difficulty with anxiety and some 
marital conflict.  He also discussed difficulties with anxiety and 
disruptive dreams, which were flashbacks of his experience in 
Vietnam.  Dr. G. recalled diagnosing the veteran with PTSD or a 
panic disorder. 

After applying the above criteria to the facts of this case, the 
Board concludes that the preponderance of the evidence is against 
an evaluation in excess of 50 percent for the veteran's anxiety 
reaction with features of PTSD and psychophysiological reactions 
prior to October 28, 1994.  As such, the appeal is accordingly 
denied.

The evidence of record does not support a rating in excess of 50 
percent for anxiety reaction with features of PTSD and 
psychophysiological reactions prior to October 28, 1994.  There is 
no persuasive evidence that the veteran's symptoms were 
demonstrated by a "severely impaired" ability to establish and 
maintain favorable relationships with other people.  The evidence 
reflects that the veteran attended group therapy for several years 
from 1988 to 1994.  During that time, it was noted that he often 
assisted other veterans in discussing and dealing with their 
traumatic experiences.  He also contributed to the group 
conversations and was reportedly "doing well."  In addition, he 
was able to hold continuous employment at Iowa Lutheran Hospital 
from the 1970s to 1995.  During that time, he received generally 
positive performance evaluations and it was noted that he was very 
cooperative to work with.  As such, the evidence does not 
demonstrate that the veteran had a severe impairment in his 
ability to obtain or retain employment for the period prior to 
October 28, 1994.  

Thus, after a careful review of the record, the Board finds that 
the preponderance of the evidence is against a rating in excess of 
50 percent for anxiety reaction with features of PTSD and 
psychophysiological reactions for the period prior to October 28, 
1994.  In reaching this decision the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance of 
the evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
4.3 (2003).

2. Evaluation from October 28, 1994 to January 20, 1995

After a complete review of the claims file and considering all the 
evidence of record, the Board finds that an evaluation in excess 
of 70 percent is not warranted for the veteran's anxiety reaction 
with features of PTSD and psychophysiological reactions for the 
period from October 28, 1994 to January 20, 1995.  

In an October 1994 letter from the veteran's direct supervisor at 
Iowa Lutheran Hospital, it was noted that the veteran was not 
keeping pace with the expectations of his employment.  He had 
received a written warning and verbal counseling about his 
inability to adjust to the stressful workload and high patient 
demand.  He was also unable to complete his assigned work, and had 
interpersonal problems with a few of the patients.  The veteran 
was given clear details and a time frame in which improvement in 
those areas was expected.  He was able to satisfactorily meet 
those expectations.  However, during peak times, the veteran still 
had some difficulty meeting the demands of the job.  He was 
otherwise noted as being a very reliable and intelligent employee.  

A January 1995 treatment report from the Vet Center indicated that 
the veteran's psychiatric condition had gradually deteriorated.  
It was noted that his PTSD symptoms of anger/rage, emotional 
numbing, and dissociation, along with psychophysiological 
reactions had caused increasing problems at his work.  In 
addition, the severity and persistence of his psychiatric symptoms 
had greatly impaired his ability to perform the duties of his job.  
The examiner concluded that the veteran was severely impaired 
socially and occupationally from his combat-related stress.  A 
January 20, 1995 medical report indicated that the veteran had 
"extreme problems" with PTSD as he was reliving several of his 
Vietnam experiences.  His problems were making it extremely 
difficult to continue employment.  He was placed on a  three week 
leave of absence.  

After applying the above criteria to the facts of this case, the 
Board concludes that the preponderance of the evidence is against 
an evaluation in excess of 70 percent for the veteran's anxiety 
reaction with features of PTSD and psychophysiological reactions 
for the period of October 28, 1994 to January 20, 1995.  As such, 
the appeal is accordingly denied.

The Board finds that a 100 percent disability rating is not 
warranted for the veteran's anxiety reaction with features of PTSD 
and psychophysiological reactions from October 28, 1994 to January 
20, 1995.  The evidence of record does not demonstrate that the 
veteran experienced "virtual isolation" during that time.  He was 
able to continue his employment until January 20, 1995 when he was 
placed on a three week leave of absence.  The evidence also does 
not show that the veteran had gross repudiation of reality with 
disturbed thought or behavioral processes associated with almost 
all daily activities such as fantasy, confusion, panic, or 
explosions of aggressive energy from October 28, 1994 to January 
20, 1995.  It was not until January 1995 that treatment reports 
from the Vet Center indicated that the veteran had symptoms of 
anger and rage, emotional numbing, and dissociation.  Finally, the 
evidence does not show that the veteran was demonstrably unable to 
obtain or retain employment from October 28, 1994 to January 20, 
1995.  Instead, an October 1994 statement from the veteran's 
supervisor at Iowa Lutheran Hospital indicated that while he 
demonstrated an inability to adjust to the stressful workload and 
high patient demand, he was able to satisfactorily meet 
expectations of improvement and continue working.  

Therefore, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 70 percent for the veteran's anxiety reaction with 
features of PTSD and psychophysiological reactions for the period 
of October 28, 1994 to January 20, 1995.  In reaching this 
decision the Board has considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2003).



ORDER

Entitlement to a rating in excess of 50 percent for anxiety 
reaction with features of PTSD and psychophysiological reactions 
involving gastrointestinal, respiratory, and skin manifestations, 
prior to October 28, 1994, is denied.  

Entitlement to a rating in excess of 70 percent for anxiety 
reaction with features of PTSD and psychophysiological reactions 
involving gastrointestinal, respiratory, and skin manifestations, 
from October 28, 1994 to January 20, 1995, is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



